       Case 4:20-cv-00366-SMR-HCA Document 34 Filed 05/19/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF IOWA
                                  CENTRAL DIVISION


 AKRUM WADLEY; JONATHAN                                       Case No. 4:20-cv-366
 PARKER; MARCEL JOLY; AARON
 MENDS; DARIAN COOPER; BRANDON
 SIMON; JAVON FOY,

        Plaintiffs,

 vs.                                                  DEFENDANTS’ MOTION FOR
                                                    EXTENSION OF TIME TO FILE AN
 UNIVERSITY OF IOWA, BOARD OF                       ANSWER TO PLAINTIFFS’ FIRST
 REGENTS FOR THE STATE OF IOWA;                         AMENDED COMPLAINT
 BRIAN FERENTZ; and CHRISTOPHER                            (UNRESISTED)
 DOYLE

        Defendants.


       COME NOW, the Defendants and state to the Court as follows:

       1.      The Defendants’ submitted their Motion to Dismiss Plaintiffs’ First Amended

Complaint on January 25, 2021.

       2.      This Court issued it’s ruling on May 6, 2021 granting the motion in part and

denying in part.

       3.      The Defendants’ answer is currently due May 20, 2021.

       4.      Plaintiffs’ extensive Amended Complaint is 77 pages long and contains over 300

separate paragraphs covering a wide range of allegations.

       5.      Therefore, Defendants request an extension of time to June 6, 2021 to answer

Plaintiffs’ First Amended Complaint.

       6.      This extension is unresisted and no party will be prejudiced by allowing this

additional time.



                                                1
      Case 4:20-cv-00366-SMR-HCA Document 34 Filed 05/19/21 Page 2 of 2




       WHEREFORE, Defendants ask the Court to enter an order extending the deadline to file

an answer to June 6, 2021.


                                                  Respectfully submitted,

                                                  THOMAS J. MILLER
                                                  Attorney General of Iowa

                                                  /s/ Jeffrey S. Thompson
                                                  JEFFREY S. THOMPSON
                                                  Solicitor General

                                                  /s/ Jeffrey C. Peterzalek
                                                  JEFFREY C. PETERZALEK
                                                  /s/ Christopher J. Deist
                                                  CHRISTOPHER J. DEIST
                                                  /s/ Samuel P. Langholz
                                                  SAMUEL P. LANGHOLZ
                                                  /s/ William A. Hill
                                                  WILLIAM A. HILL
                                                  Assistant Attorneys General
                                                  Department of Justice-Special Litigation
                                                  Hoover State Office Building
                                                  Des Moines, Iowa 50319
                                                  (515) 281-4419/4213
                                                  jeffrey.thompson@ag.iowa.gov
                                                  jeffrey.peterzalek@ag.iowa.gov
                                                  christopher.deist@ag.iowa.gov
                                                  sam.langholz@ag.iowa.gov
                                                  william.hill@ag.iowa.gov
                                                  ATTORNEYS FOR DEFENDANTS


                                                                  PROOF OF SERVICE
                                               The undersigned certifies that the foregoing instrument was served
                                             upon each of the persons identified as receiving a copy by delivery
                                             in the following manner on May 20, 2021:

                                                      U.S. Mail                         FAX
                                                      Hand Delivery                     Overnight Courier
                                                      Federal Express                   Other
                                                      CM/ECF

                                             Signature: /s/ Audra Drish




                                            2
